COBB, J.
We reverse the denial to the appellant of unemployment compensation benefits due to misconduct. The record reflects unsatisfactory performance by the appellant including repeated instances of ineptitude which clearly warranted her discharge from employment. However, no evidence was presented indicating that the appellant’s incompetent performance was the result of a lack of effort, any wrongful intent, a deliberate disregard of workplace rules, or an indifference to the employer’s interests. See § 443.036(29), Fla. Stat. Absent such evidence, the appellant’s unsatisfactory job performance did not disqualify her from receipt of unemployment compensation benefits. See, e.g., Cabrera v. Palmetto Ford Truck Sales, Inc., 740 So.2d 568 (Fla. 3d DCA 1999); Clifford v. Mile Marker 82 Limited Partnership, 623 So.2d 632 (Fla. 3d DCA 1993); Lewis v. Unemployment Appeals Commission, 498 So.2d 608 (Fla. 5th DCA 1986).
REVERSED AND REMANDED.
ANTOON, C.J., and DAUKSCH, J., concur.